Citation Nr: 0908768	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-31 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a hearing 
condition.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1981 
to March 1982 and served on active duty for training 
(ACDUTRA) from January 1990 to March 1990, October 1990 to 
November 1990, April 1993 to May 1993, and May 17, 1998 to 
May 31, 1998.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In August 2007, the Veteran and a friend testified at a 
formal hearing before RO personnel.  A copy of the transcript 
has been associated with the record and reviewed.  

Finally, the Board notes that in June 2008, after 
certification of her appeal, the Veteran submitted additional 
evidence consisting of documents from the Social Security 
Administration (SSA).  However, she waived her right to have 
the RO initially consider this additional evidence.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Before addressing the merits of the issues on appeal, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the Veterans Claims Assistance Act of 
2000 (VCAA), the RO should send the Veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise her 
that a downstream disability rating and an effective date 
will be assigned if her claim is granted on the merits.  
Therefore, a remand is required for the RO to issue another 
VCAA letter that is compliant with 38 C.F.R. § 3.159(b)(1) 
and with all legal precedent.

Second, the Veteran should be scheduled for a VA examination 
to obtain a medical opinion concerning the nature and 
etiology of the hearing loss in her left ear.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  In this respect, the Veteran 
was treated for an ear injury that she suffered while serving 
on ACDUTRA in October 1990, when she contends an insect 
penetrated her left ear and for which she received treatment.  
The Veteran asserts that she has experienced symptoms of ear 
pain and hearing loss in her left ear since then.  
Subsequently, a May 2003 VA audiogram assessed the Veteran 
with sensorineural hearing loss in the left ear.  The 
audiogram result for the left ear showed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
LEFT
20
15
25
40
40
  
In this regard, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater.  See 38 C.F.R. § 3.385.  Thus, there is 
sufficient evidence of an in-service injury to the left ear 
and a current diagnosis of hearing loss.  However, 
no VA medical opinion has been obtained regarding the 
etiology of the Veteran's hearing loss and whether any 
current hearing loss is directly related to her military 
service, particularly the in-service left-ear injury she 
sustained in October 1990 while serving on ACDUTRA.  In other 
words, no VA opinion was obtained on the issue of service 
connection based on direct in-service incurrence.  Therefore, 
a remand is required for a detailed VA examination of the 
Veteran's hearing and to address service connection on a 
direct basis for the current hearing condition issue on 
appeal.  

Third, the Veteran also should be scheduled for a VA 
examination to obtain a medical opinion concerning the nature 
and etiology of any current spine disorder.  See McLendon, 
supra, 20 Vet. App. at 79; 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In this respect, the Veteran was 
treated for a back injury that she suffered while serving on 
ACDUTRA in May 1993.  No back pathology was found during a VA 
examination in May 2003, and the Veteran's claim for service 
connection for a back disorder was denied for lack of a 
current diagnosis of a back disorder.  See rating decision 
dated in June 2003.  However, since that time, the Veteran 
has submitted private treatment records indicating treatment 
for her back since prior to the June 2003 VA examination and 
including findings of pathology in the spine, including 
bulging discs, degenerative arthritis, discogenic disease.  
See treatment records from Dr. M.C., dated in March 2003; 
treatment records from Dr. J.H., dated in January 2007; and 
letter from Dr. C.F., dated from August 2002 to August 2007.  
Moreover, SSA hearing records dated in August 2005 also found 
that the Veteran has arthritis, degenerative joint disease, 
disc bulges, osteoporosis, and osteopenia.  However, no VA 
medical opinion has been obtained regarding the etiology of 
the Veteran's back disorder and whether any current back 
disorder is directly related to her military service.  In 
other words, no VA opinion was obtained on the issue of 
service connection based on direct in-service incurrence.  
Therefore, a remand is required for a detailed VA examination 
of the Veteran's back and to address service connection on a 
direct basis for the current back disorder issue on appeal.  

The Veteran also should be scheduled for a VA examination of 
her gastrointestinal system to obtain a medical opinion 
concerning the nature and etiology of any current stomach 
disorder.  See McLendon, supra, 20 Vet. App. at 79; 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In this 
respect, the Veteran was treated for adult gastroenteritis 
while serving on ACDUTRA in February 1990.  In March 1993, 
she was treated for abdominal pain.  In November 2002, the 
Veteran was found to have H. pylori bacteria and was 
diagnosed with chronic gastritis.  See treatment records from 
Dr. C.F., dated in March 1993 to March 2003.  In May 2003, a 
VA examiner diagnosed a history of gastritis with H. pylori 
positive, under treatment; and gastroensophageal reflux and 
duodenitis.  The Veteran also asserts that she continues to 
receive treatment for problems with her stomach.  See RO 
hearing transcript dated in August 2007.  Moreover, SSA 
hearing records dated in August 2005 also found that the 
Veteran has chronic gastritis.  However, no VA medical 
opinion has been obtained regarding the nature and etiology 
of the Veteran's stomach disorder and whether any current 
stomach disorder is directly related to the gastroenteritis 
she suffered while serving on ACDUTRA in February 1990.  In 
other words, no VA opinion was obtained on the issue of 
service connection based on direct in-service incurrence.  
Therefore, a remand is required for a detailed VA examination 
of the Veteran's gastrointestinal system and to address 
service connection on a direct basis for the current stomach 
disorder issue on appeal.  
  
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
that is compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Specifically, this letter 
should advise the Veteran that a 
downstream disability rating and an 
effective date will be assigned if her 
service connection claim is granted.  

2.  Arrange for the Veteran to undergo an 
appropriate VA examination by an ear, nose 
and throat (ENT) specialist to determine 
the nature and extent of her hearing loss 
and other hearing conditions, if any, and 
if the veteran is found to have current 
hearing loss and/or another hearing 
condition, the etiology of the 
disabilities.  The Veteran is hereby 
advised that failure to report for her 
scheduled VA examination, without good 
cause, may have adverse consequences for 
his claims. The examination should include 
any necessary diagnostic testing or 
evaluation, particularly an examination 
of, and an audiogram for, the left ear.  
The results of the examination and 
audiogram should be specifically 
indicated.  The claims file must be made 
available for review of her pertinent 
medical and other history.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has current hearing loss or 
other hearing conditions in either ear, 
and if so, whether it is at least 
as likely as not (50 percent or more 
probable) the hearing loss and/or hearing 
condition is associated with service.  In 
making this critical determination, the 
examiner should address the significance, 
if any, of an injury to the left ear that 
the Veteran suffered in October 1990, 
while serving on ACDUTRA.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

3.  Also arrange for the Veteran to 
undergo a VA orthopedic examination to 
determine the nature and etiology of any 
current back disorder.  The Veteran is 
hereby advised that failure to report for 
her scheduled VA examination, without good 
cause, may have adverse consequences for 
her claim.  The examination should include 
any necessary diagnostic testing or 
evaluation.  The claims file must be made 
available for review of her pertinent 
medical and other history, particularly 
the records of any relevant treatment.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has any current back disorder, 
and if so, whether it is at least 
as likely as not (50 percent or more 
probable) any current back disorder is 
associated with her military service or 
with treatment for a back injury while 
serving on ACDUTRA in May 1993.  In this 
regard, the examiner is directed to 
medical treatment records dated in May 
1993 and June 1993, when the Veteran was 
treated for her back injury.  Considering 
this evidence, state whether it is at 
least as likely as not that any current 
back disorder is related to military 
service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

4.  Also schedule the Veteran for a VA 
examination of her gastrointestinal system 
to determine the nature and etiology of 
any current stomach disorder.  The Veteran 
is hereby advised that failure to report 
for her scheduled VA examination, without 
good cause, may have adverse consequences 
to her claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the Veteran's pertinent medical 
history, including, in particular, the 
records of any relevant treatment.

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate whether 
the Veteran has any current 
gastrointestinal, particularly stomach 
disorder, and if so, whether it is at 
least as likely as not (50 percent or more 
probable) any current gastrointestinal 
disorder is associated with her military 
service or with treatment for 
gastroenteritis while serving on ACDUTRA 
in February 1990.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but that the weight 
of medical evidence both for and against a 
conclusion such as causation is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to 
provide the requested opinion, please 
expressly indicate this and discuss why 
this is not possible or feasible.

5.  Readjudicate the Veteran's claims for 
service connection for a hearing 
condition, a back disorder, and a stomach 
disorder in light of the VA examinations 
requested above and any additional 
evidence received since the April 2008 
SSOC.  If the claims are not granted to 
the Veteran's satisfaction, send her and 
her representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




